Notice of Allowance
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.

2.	In virtue of this communication, claims 1-30 are currently patentable in this communication. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/19/2022 was filed after the mailing date of the Notice of Allowance on 02/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.	After updating the search, considering the arts in IDS submitted, and NPL documents in the database searched in the search record, the previous Notice of Allowance remains unchanged. Accordingly, the following the section is a duplication of Notice of Allowance previously mailed.

Obviousness Type Double Patenting Consideration
5.	Co-pending applications 16/948,547 and 16/814,634 were considered if Obviousness Type Double Patenting was applicable. However, claims in this instant application recite many more elements and more specific features and thus, the instant claims are patentably distinct from the co-pending claims as filed on 09/23/2020 and 10/13/2021 respectively. 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.	The claims (instant claims 9-16) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
8.	Claims 1-30 are allowed.

9.	The following is a statement of reasons for the indication of allowable subject matter:
	Moon et al. Pub. No.: US 2016/00073681 A1 teach LTE-U carriers configuration (fig. 5-6) from eNB (fig. 9-12) to determine channel occupancy rate between subframes to set LBT modes (see fig. 13); 
Van Phan et al. Pub. No.: US 2017/0013596 A1 explain device-to-device (D2D) wireless communications including a channel holding period and a channel transfer request (see fig. 2-6);
Jiang et al. Pub. No.: US 2017/0034685 A1 disclose a resource pooling for device-to-device (D2D) by performing a channel occupancy check (fig. 11-12) and a listen-before-talk procedure (claim 3 on page 10);
Yerramalli et al. Pub. No.: US 2018/0027554 A1 describe a shared radio frequency spectrum band by indicating a remaining channel occupancy time and a maximum channel occupancy time (see fig. 12), and a buffer status report indicating listen before talk priority classes (see fig. 14); and
MOON et al. Pub. No.: US 2020/0305191 A1 teaches Listen Before Talk operation by the first and second terminals in adjacent areas (see fig. 11).
	However, the prior art of record fails to anticipate the claim limitations or render the claimed limitations, as a whole, obvious, singly or in combination, particularly, “determining a projected listen-before talk completion time and sensing a sidelink resource pool within a shared communication band” as detailed in the independent claims and in light of fig. 3-10.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571) 270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643